

116 HCON 73 IH: Expressing the sense of Congress that public health professionals should be commended for their dedication and service to the United States on Public Health Thank You Day, November 25, 2019.
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 73IN THE HOUSE OF REPRESENTATIVESNovember 14, 2019Mr. McGovern (for himself, Ms. Roybal-Allard, Mr. Wittman, and Mr. Simpson) submitted the following concurrent resolution; which was referred to the Committee on Energy and CommerceCONCURRENT RESOLUTIONExpressing the sense of Congress that public health professionals should be commended for their dedication and service to the United States on Public Health Thank You Day, November 25, 2019. 
Whereas the health, security, and well-being of all people in the United States is integral to a functioning democracy and strong economy; Whereas public health research and practice advances each of these core attributes of a thriving Nation; 
Whereas emerging and reemerging infectious and zoonotic diseases are an ongoing threat to the health of people in the United States; Whereas opioid addiction and opioid-related overdose deaths are devastating communities across the Nation; 
Whereas antimicrobial resistance affects 2 million people in the United States, and antibiotic-resistant infections lead to the deaths of at least 23,000 Americans each year; Whereas racial, ethnic, and geographical disparities in health and health care pose a significant challenge to the Nation’s strength, prosperity, and productivity; 
Whereas natural disasters and biological threats present a persistent threat to the life, health, and safety of all people in the United States; Whereas poor air quality, poor water quality, inadequate sanitation, social determinants, and behavioral factors exacerbate disease; 
Whereas almost half a million Americans die each year from smoking, and more than 1,000 cases of acute vaping-related disease have been documented across the country since June 2019; Whereas through research, surveillance and monitoring, prevention, health, and other strategies, tools, actions, and programs, public health professionals work to lessen the burden of disease, and in so doing are essential to boosting quality of life and extending life expectancy; 
Whereas public health professionals work tirelessly to prevent infectious diseases from spreading through transmission, and to address both longstanding and emerging global health threats; Whereas first responders who put themselves in harm’s way to protect and defend the public health are an imperative resource to the United States and its citizens; and 
Whereas public health professionals have time and again shown their value in reducing and abating health and environmental threats such as measles, lead poisoning, tracing and addressing food-borne illnesses, and other disease outbreaks, and increasing awareness of healthy lifestyle choices: Now, therefore, be it That it is the sense of Congress that public health professionals in the United States are to be applauded, extolled, and thanked on Public Health Thank You Day for their deeply important contributions to the Nation. 
